[26]   If this prosecution were under an ordinance adopted pursuant to the Local Option Statute, Act 17 of the First Extra-ordinary Session of 1935, we would be obliged to affirm defendant's conviction and sentence. The appeal would then present only the issue of whether or not defendant as a licensed druggist was keeping liquor for sale for medicinal purposes, a question of fact of which this court cannot entertain jurisdiction. But such is not the case. Defendant was indicted, tried and convicted for violating the Blind Tiger Statute (the indictment discloses and the State concedes this), and, as pointed out in the majority opinion, that statute is inapplicable to the sale of liquor by a licensed druggist when prescribed by a physician as medicine.
[27]   I respectfully concur.